Marshall, Justice.
This is a suit by a judgment creditor of one of the defendants to set aside two conveyances of real property. One of the conveyances is to the judgment debtor’s brother and the other conveyance is to the judgment debtor’s father-in-law, both of whom have been named defendants herein. The plaintiffs allegation is that the conveyances are fraudulent in law against creditors under Code § 28-201(2). The trial judge agreed and entered judgment in favor of the plaintiff. The defendants appeal. We affirm.
The evidence presented to the trial judge was ample to authorize him in ruling that the conveyances are subject to being set aside under Code § 28-201(2). See McLendon v. Reynolds Grocery Co., 160 Ga. 763 (129 SE 65) (1925).

Judgment affirmed.


All the Justices concur.